Citation Nr: 0323256	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  94-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.  

2.	Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  

3.	Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.  

4.	Entitlement to an increased (compensable) rating for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in December 1997 and 
December 2000.  In addition to the enumerated issues, the 
veteran also appealed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  This issue was 
granted following the December 2000 remand of the Board, in 
an April 2003 rating decision.  


FINDINGS OF FACT

1.	The veteran's lumbosacral strain is manifested by 
limitation of motion and subjective complaints and is not 
productive of severe disability.

2.	The bilateral knee disorder is manifested by arthritis in 
each knee with no impairment in extension and limitation of 
flexion to no more than 90 degrees, without instability or 
subluxation clinicall confirmed.  

3.	The veteran has frequent headaches that are not shown to 
be of the nature of characteristic prostrating attacks.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5295, 5292 
(2002).  

2.	The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003, 
5260, 526 (2002).  

3.	The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003, 
5260, 5261 (2002).  

4.	The criteria for a compensable rating for migraine 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 8100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The April 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished a letter in January 2001, pursuant to the remand by 
the Board that provided notification of the information and 
medical evidence necessary to substantiate this claim.  
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

Review of the service medical records shows that the veteran 
was treated for complaints of knee and back pain as well as 
headaches while on active duty.  Service connection was 
granted for these disorders in a March 1993 rating decision 
of the RO that initially assigned a 10 percent rating for the 
low back disorder and noncompensable evaluations for the 
bilateral knee disorders and migraine headaches.  10 percent 
evaluations were assigned for each knee disorder by rating 
decision of the RO dated in May 1994.  The rating for the low 
back disorder was increased, effective in 1991, to 20 percent 
by rating decision of the RO dated in June 1996.  

An examination was conducted by VA in January 1993.  At that 
time, the veteran complained that his back hurt all of the 
time and that he had trouble sleeping due to back pain.  He 
also stated that he had complaints of headaches.  On 
evaluation, the veteran leaned slightly forward.  Forward 
flexion was to 52 degrees; backward extension was to 20 
degrees; left and right lateral flexion were to 18 degrees, 
bilaterally; and left and right rotation were to 45 degrees, 
bilaterally.  The only objective evidence of pain on motion 
was that the veteran had right chest pain when he lay on his 
back.  The diagnosis was low back pain.  

The veteran was also given a neurologic evaluation in January 
1993.  At that time, the veteran complained of headache that 
he stated usually occurred every day, three months out of 
four.  The pain always hurt on the right side and he 
considered it to be very disabling.  He took medication that 
had been prescribed for his father, with relief of the pain.  
The diagnosis was migraine headaches.  

Another orthopedic evaluation was conducted by VA in February 
1993.  At that time, the veteran complained of pain and back 
spasms.  The examination showed good range of motion.  He had 
definite pain when arching his back but was able to bend 
forward fairly well.  The reminder of the examination was 
within normal limits.  The examiner commented that the 
veteran's symptoms were that of muscle spasms up and down the 
back and the examiner felt that was a problem.  The examiner 
questioned the possibility of early ankylosing spondylitis.  
However, his pain was in the sacroiliac area and more 
symptomatic like muscle spasms.  The diagnosis was chronic 
back strain.  

VA outpatient treatment records, dated from 1992 through 
December 1994 show intermittent treatment for low back and 
knee conditions.  No treatment is shown for the veteran's 
headache disorder.  X-ray studies of the knees, dated in 
April 1994, were normal.  

An examination was conducted by VA in April 1996.  At that 
time, the examiner stated that the veteran's low back and 
knee disorders had not changed from previous examinations.  
He had chronic pain in the back and pain in the knees that 
had been alleviated to some extent by some weight loss, but 
recurred when the veteran regained the weight.  The veteran 
took 800 mg of Ibuprofen, three times per day.  Examination 
of the back was unremarkable, with good range of motion.  
There was some increased lordosis, but straight leg raising 
was negative and the veteran was able to bend without 
difficulty.  Both knees were unremarkable, with normal 
tracking of the patella.  There was normal range of motion 
and the ligaments were intact.  There was no effusion or 
edema.  X-ray studies of the lumbosacral spine showed very 
minimal degenerative changes at the pubic synthesis.  Studies 
of each knee showed very minimal degenerative changes.  The 
pertinent diagnoses were chronic back pain, probably 
secondary to chronic back strain; possible chondromalacia; 
and obesity.  

An examination was conducted by VA in May 1996.  At that 
time, the veteran's chief complaints were of bilateral knee 
pain.  He indicated that he had swelling of each knee on a 
daily basis.  He also described a "pins and needles" 
sensation over the anterior aspect of the knees.  He had not 
experienced any giving way or locking of the knees, but 
described what appeared to be an intermittent mild 
subluxation of the right patella, that was described as a 
"catching," on an occasional basis.  Regarding his back, 
the veteran stated that he had a combination of sharp pain, 
with some Pins and needles sensation over the sacral area.  
The pain did not radiate below the knees.  The activities of 
daily living seemed to worsen the pain, particularly forward 
bending.  

On examination, there was no obvious swelling present in the 
knees.  There was no evidence of deformity.  The veteran had 
a normal gait.  Active range of motion of each knee was from 
0 to 125 degrees.  There was no instability of either knee.  
Lachman's test was negative bilaterally.  There was no 
evidence of a posterior Drawer sign in either lower 
extremity.  There was no obvious patellar instability and no 
evidence of a positive apprehension sign of the knee.  
Musculature of the thigh appeared to be intact.  Examination 
of the lumbar spine showed no obvious deformity or swelling.  
There was no evidence of atrophy of the musculature of the 
paraspinous muscles.  Forward flexion was to 65 degrees, 
backward extension was to 20 degrees, and bilateral bending 
was to 20 degrees.  There was no obvious spasm in any plane 
of motion.  Deep tendon reflexes were 1+ in the knees and 
ankles.  Peripheral nerves appeared to be grossly intact and 
equal.  There was negative straight leg raising.  This 
maneuver did elicit referred pain, but no radicular pain.  
The remainder of the examination was unremarkable.  The 
impression was knee pain of undetermined origin in the face 
of what appeared to be a normal examination, and chronic low 
back pain.  

X-ray studies of the knees, taken in late May 1996, showed 
narrowing of the medial aspects of the right and left knee 
joint space.  Studies of the lumbar spine showed sclerotic 
change about the lower lumbar apophyseal joints.  

A VA examination was conducted in September 1997.  At that 
time the veteran complained of pain in both knees.  He 
indicated that his right knee still became swollen on 
occasion.  The examination of the knees showed that range of 
motion was 0 to 130 degrees.  There was a slight amount of 
crepitance.  The ligaments appeared to be intact.  There was 
no significant swelling noted.  The diagnoses were obesity, 
probable bilateral chondromalacia, and a possibility of early 
arthritis in both knees

An examination was conducted by VA in December 1999.  At that 
time, the veteran stated that he had periodic pain and 
swelling of the knees, with occasional warmth.  The pain had 
worsened and was now considered to be very severe, coming two 
or three times per week and lasting a day to a day-and-a-
half.  The stated that the knees gave way occasionally.  He 
took Darvon-N 100 for pain.  He did not use crutches or 
braces, and had not had surgery.  He did not have episodes of 
dislocation or recurrent subluxation.  It was reported that 
he ha d not worked since 1998 when he was awarded disability 
benefits by the Social Security administration.  On 
examination of the knees, there was a slight valgus 
angulation, but there was no swelling, heat, redness, 
effusion or bony abnormality, other than the fact that the 
kneecaps rode slightly higher than normal.  Range of motion 
of both knees was from 0 to 104 degrees, actively, and 0 to 
113 degrees, passively.  Collateral and cruciate ligaments 
were tight and McMurrays' test was negative.  The diagnosis 
was patellofemoral pain syndrome.  The examiner stated that 
there was no objective evidence of knee problems, except for 
high-riding patellae, bilaterally.  There was some limited 
range of motion, that could be due in part to obesity, but 
there was pain at the extremes of motion.  

An examination of the lumbar spine was also conducted by VA 
in December 1999.  At that time, the veteran described the 
injury that he had sustained during service.  He stated that 
he had back pain that continued to get worse and radiated 
from his low back into his neck and head, but did not radiate 
to the legs.  He also had paresthesia up into the neck and 
head.  The pain was mostly continuous, but was aggravated by 
activity.  On examination, it was noted that the veteran was 
quite obese and that he had a somewhat waddling gait.  He did 
have a normal lordotic curvature of the spine.  There was no 
paravertebral muscle spasm or tenderness.  Forward flexion 
was to 70 degrees; backward extension was to 15 degrees; 
lateral bending was to 28 degrees, bilaterally; and rotation 
was to 45 degrees, bilaterally.  The veteran was able to walk 
on his heels and toes, deep tendon reflexes were all 
hypoactive, but were equal.  Straight leg raising was to 
about 60 degrees, with pain at that point in the back of the 
legs.  There was no objective evidence of painful motion.  
The diagnosis was chronic lumbosacral strain.  There did not 
appear to be a coherent anatomical history of pain and 
paresthesia, and there were no marked objective findings, 
except for some pain at the extremes of motion and slight 
limitation of motion of the lumbosacral spine.  His back 
condition was more than likely aggravated by his obesity.  

A neurology evaluation was also performed in December 1999.  
At that time, the veteran stated that he had had headaches 
since service, but that they had gotten worse since he left 
active duty.  The headaches were bitemporal and frontal in 
location and were occasionally associated with nausea, but 
not vomiting.  He occasionally had dizziness, but no visual 
changes and no photophobia.  He got no aura preceding the 
headaches, and stated that pain medication did not help.  He 
stated that they lasted from 45 minutes to an hour, but noted 
that he could not lie down when he had one, so they were not 
considered to be prostrating.  The diagnosis was tension 
headaches, not a history that was compatible with migraine-
type headaches.  

Medical records utilized by the Social Security 
Administration in a decision dated in May 1995, and 
thereafter, have been received.  These primarily consist of 
VA records that have been reviewed.  The most recent decision 
dated in August 1998 determines that the veteran was disabled 
to psychiatric problems.

VA outpatient treatment records show that the veteran had 
complaint of knee and back pain in February and June 2000.  
There were no complaints of headache in these treatment 
reports.  

An examination was conducted by VA in February 2003.  At that 
time, the veteran stated that he had constant low back and 
bilateral knee pain.  This was precipitated by any activity 
and was usually alleviated by pain mediation.  He stated that 
he used crutches and braces all of the time, but did not use 
them coming to the examination.  He denied any history of 
surgery and had no dislocation of the knees or recurrent 
subluxation.  Regarding his headaches, the stated that he 
currently had a flare-up of this disorder almost daily.  
There was usually a precipitation aura prior to the headache.  
He stated that he felt dizzy and sick to the stomach before 
getting a headache and that they were usually associated with 
some photophobia.  The headache usually affected the 
occipital area and was also associated with some neck strain.  

On evaluation, the veteran walked into the room without any 
apparent limp or discomfort.  He was not using any kind of 
braces, crutches or a walker.  He had apparent morbid 
obesity.  Lower extremities showed no edema or cyanosis.  
There was no evidence of swelling, edema, crepitus, pain or 
tenderness to palpation in either knee.  Range of motion of 
the knees was from 0 to 90 degrees of flexion, with the 
motion limited secondary to morbid obesity.  Range of motion 
of the lumbar spine was also limited to some extent by 
obesity, with flexion of the lumbar spine to 85 degrees; 
extension to 10 degrees; lateral flexion to 0 degrees and 
rotation to 20 degrees; bilaterally.  

X-ray studies of the lumbosacral spine were unremarkable, 
with no evidence of fracture, subluxation or dislocation or 
of degenerative disk disease.  X-ray studies of both knees 
showed no evidence of fracture, subluxation, effusion or soft 
tissue abnormality.  The diagnoses were chronic lower back 
pain, bilateral knee pain, and history of chronic recurrent 
migraine headaches.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2002).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.   38 C.F.R. § 4.45 (2002).

The veteran is appealing the original assignment of 
disability evaluation following an award of service 
connection for irritable bowel syndrome. In such case, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

a) Low Back Disorder

The RO has assigned a 20 percent rating for the low back 
disorder in accordance with the criteria set forth in the 
Schedule for Rating Disabilities, 38 C.F.R. part 4, 
Diagnostic Code 5295.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  When there is characteristic pain on 
motion a 10 percent rating is warranted.  With muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, warrants a 20 percent 
rating.  Severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent rating.  

The low back disorder may also be rated under limitation of 
motion.  When the limitation of motion of the lumbar spine is 
slight, a 10 percent evaluation is assigned. When the 
limitation of motion of the lumbar spine is moderate, a 20 
percent evaluation is warranted. When the limitation of 
motion of the lumbar spine is severe, a 40 percent evaluation 
is warranted.  Diagnostic Code 5292.

The January 1993 VA examination showed that the veteran 
complained of pain.  Forward flexion was to 52 degrees; 
backward extension was to 20 degrees; left and right lateral 
flexion were to 18 degrees, bilaterally; and left and right 
rotation were to 45 degrees, bilaterally.  However, the 
February 1993 examination described the veteran's range of 
motion as good.  Although the veteran reported muscle spasm, 
neither examination report contains a clinical finding of 
muscle spasms.  Furthermore, the subsequent VA examinations 
showed no muscle spasms.  Range of motion recorded in 1996 
was forward flexion was to 65 degrees, backward extension was 
to 20 degrees, and bilateral bending was to 20 degrees.  
There was no obvious spasm in any plane of motion.  
Additionally, the VA examiner in December 1999 described the 
limitation of motion as slight.  Also, the February 2003 
examination showed forward flexion to 85 degrees; extension 
to 10 degrees; lateral flexion to 0 degrees and rotation to 
20 degrees; bilaterally with no abnormality reported on x-
rays.

To summarize, the veteran's low back disorder is manifested 
by subjective complaints without listing of the whole spine 
to the opposite side, positive Goldthwaite's sign or marked 
limitation of forward bending in standing position.  Although 
lateral motion was 0 degrees in February 2003, the 
examination made no reference to muscle spasms.  The post 
service medical evidence doe not show severe lumbosacral 
strain or severe limitation of motion.  Also there is no 
diagnosis of any associated neurological disorder.  

Additionally, in view of the range of motion testing, the 
Board finds that any functional impairment caused by the low 
back pain as set forth in the Deluca case is contemplated in 
the current 10 percent rating. Under these circumstances, the 
Board finds that the weight of the evidence is against the 
veteran's claim.  The current 20 percent rating is the 
highest rating warranted during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

b) Bilateral Knee Disorders

The RO has assigned a 10 percent rating for the each of the 
knee disorders disorder in accordance with the criteria set 
forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 
4, Diagnostic Code 5257.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, including recurrent subluxation or 
lateral instability.  When slight a rating of 10 percent is 
provided.  When moderate a 20 percent is provided.

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis. 
Pursuant to Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 6 
Vet. App. 259 (1994).

In this regard the veteran has reported bilateral knee pain 
and swelling of each knee on a daily basis.  However the VA 
examinations showed no swell, instability, or subluxation.  
The May 1996 VA X-rays confirmed the presence of arthritis of 
the knees.  However, the April 1996 examination described the 
knees as unremarkable, with normal tracking of the patella 
and normal range of motion with intact ligaments were.  

During the May 1996 examination he also described what 
appeared to be an intermittent mild subluxation of the right 
patella, that was described as a "catching," on an 
occasional basis.  However, the examination again showed no 
instability of either knee with no obvious patellar 
instability or evidence of a positive apprehension sign of 
the knee.  Active range of motion of each knee was from 0 to 
125 degrees.  Furthermore, the examiner indicated that the 
examination appeared normal.  Additionally, the September 
1997 VA examination showed range of motion of 0 to 130 
degrees and again without swelling or instability.

When evaluated in December 1999 the range of motion of both 
knees was from 0 to 104 degrees, actively.  Again there was 
no evidence of instability.  The examiner indicated that 
there was some limited range of motion that could be due in 
part to obesity and pain on range of motion testing.  
However, the examiner stated that there was no objective 
evidence of knee problems, except for high-riding patellae, 
bilaterally.  When last examined in February 2003 there was 
no evidence of swelling, edema, crepitus, subluxation, 
lateral instability, pain or tenderness to palpation in 
either knee.  Range of motion of the knees was from 0 to 90 
degrees of flexion.  However, the examiner indicated that it 
was caused by obesity.   

Based on this evidence the Board finds that the limitation of 
motion of either knee does not satisfy the criteria for a 20 
percent rating.  Also, in view of the lack of clinical 
confirmation of instability or subluxation, a separate rating 
in not warranted under Diagnostic Code 5257.  Additionally, 
in view of the range of motion testing, the Board finds that 
any functional impairment caused by the bilateral knee pain 
as set forth in the Deluca case is contemplated in the 
current 10 percent rating for each knee.  Under these 
circumstances, the Board finds that the weight of the 
evidence is against the veteran's claim.  The current 20 
percent rating is the highest rating warranted during the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

c) Migraine headaches

The RO has assigned a 0 percent rating for the migraine 
headaches in accordance with the criteria set forth in the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 8100.  Migraine headaches, with 
characteristic prostrating attacks averaging of one in two 
months over the last several months is rated as 10 percent 
disabling.  Migraine headaches, with less frequent attacks, 
is rated as noncompensable.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

The veteran states that he has headaches on an almost daily 
basis.  However, the records of treatment over the years of 
this appeal do not show that he has sought medical treatment 
for characteristic attacks of migraine during this time.  
Additionally, the evidence as reported during the VA 
examinations does not confirm attacks that are 
characteristically prostrating.  As such, a compensable 
evaluation is not warranted.  The current 0 percent rating is 
the highest rating warranted during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER

Entitlement to increased rating for lumbosacral strain, 
bilateral knee disorders, and migraine headaches, is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

